DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, line 4 delete “fluourides” and insert therein - - fluorides - - for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Feng et al. (U.S. Patent Application Publication 2017/0226303 or WO 2016/020766) in view of Yun et al. (U.S. Patent Application Publication 2010/0200539) or Hamasaki et al. (WO 2014/013899 and see also the machine translation).  Additionally, claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Xu et al. (U.S. Patent Application Publication 2019/0152196 or WO 2017/046705) in view of Yun or Hamasaki.  
The applied references (to Feng and Xu) each have a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of each reference, each reference constitutes prior art under 35 U.S.C. 102(a)(2). 
Feng and Xu each disclose a method of thermoforming an article from an integrated transparent conductive film, comprising: applying an ultraviolet curable transfer coating to a first surface of a recipient substrate or to a first surface of a donor substrate, wherein the first surface of the donor substrate includes a conductive coating coupled thereto; pressing the first surface of the recipient substrate and the first surface of the donor substrate together to form a stack, wherein the ultraviolet curable transfer coating is disposed therebetween; heating the stack and activating the ultraviolet curable transfer coating with an ultraviolet radiation source; removing the donor substrate from the stack leaving a transparent conductive layer, wherein the ultraviolet curable transfer coating remains adhered to the first surface of the recipient substrate and to the conductive coating (Paragraphs 0012, 0031, 0042, 0052, 0053, and 0066 of Feng and including “The ultraviolet light curable coating layer can be disposed between the substrate and the conductive layer.” and Paragraphs 0034, 0047, 0052, 0053, and 0070 of Xu it being noted all references to paragraphs and figures are to the U.S. Patent Application Publications wherein similar/same paragraphs and figures are in each International Publication); and thermoforming an integrated transparent conductive film comprising the transparent conductive layer to form the article (Paragraphs 0051 and 0067 of Feng and Paragraphs 0056 and 0071 of Xu), wherein the article includes a functional electrical circuit after thermoforming (Paragraphs 0003 and 0032 of Feng and Paragraphs 0003 and 0035 of Xu).  
As to the limitation in claim 1 of “laser etching an electrical circuit onto a transparent conductive layer second surface to form an integrated transparent conductive film”, Feng and Xu each teach the transparent conductive layer can include conductive traces (Paragraphs 0002 and 0031 of Feng and Paragraphs 0002 and 0034 of Xu) (such as for use in a touch screen see paragraph 0001 of Feng and Xu) without expressly teaching forming non-random conductive traces onto the transparent conductive layer.  It is well understood in the art to form a conductive trace/electrical circuit in a desired pattern (such as for use in a touch screen) on a (transparent) conductive layer (the conductive layer/coating further on a substrate and including a conductive layer/coating first surface adhered to the substrate) by laser etching the electrical circuit onto a (transparent) conductive layer second surface as evidenced by Yun (Figure 2 and Paragraphs 0003 and 0020) or Hamasaki (Pages 9-11 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Feng and Xu each further comprise laser etching an electrical circuit onto a transparent conductive layer second surface (to form an integrated transparent conductive film) to form an electrical circuit/conductive trace in a desired pattern as is known in the art as evidenced by Yun or Hamasaki.  
Regarding claim 2, Feng (Paragraphs 0051 and 0067) and Xu (Paragraphs 0056 and 0071) each teach thermoforming further comprises: attaching the integrated transparent conductive film to a clamp in a mold, (wherein it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the transparent conductive layer faces a mold surface as the transparent conductive layer is depicted on the lower surface of the film and as is nothing more than choosing from the finite predictable solutions, i.e. either the transparent conductive layer or the substrate must face the mold surface, with a reasonable expectation of success); raising the mold toward the integrated transparent conductive film; pushing the integrated transparent conductive film from the clamp before heating the film with the raised mold; lowering the mold; heating the integrated transparent conductive film to a temperature sufficient to form the integrated transparent conductive film to the mold shape; raising the mold toward the integrated transparent conductive film while under vacuum pressure; forming the article; (and as necessarily must occur and/or as would have been prima facie obvious to one of ordinary skill in the art in order to remove the thermoformed article) lowering the (raised) mold and (at least thereby) removing vacuum pressure; and cooling the article at least one of prior to, during, or after removing the article from the mold.  
Regarding claim 3, Feng (Paragraphs 0042, 0088, and 0096) and Xu (Paragraphs 0047 and 0090) each teach the integrated transparent conductive film has a transmittance of greater than or equal to 75% as measured according to ASTM D1003 Procedure A using CIE standard illuminant C.
Regarding claim 4, Feng (Paragraph 0055) and Xu (Paragraphs 0059 and 0066) each teach the substrate comprises polycarbonate, poly(methyl methacrylate) (PMMA), polyethylene terephthalate (PET), polyethylene naphthalate (PEN), cyclic olefin copolymers (COC), polyetherimides (PEI), polystyrenes, polyimides, polypropylenes (PP) and polyethylenes (PE), polyvinyl fluorides (PVF), polyvinylidene fluorides (PVDF), or a combination comprising at least one of the foregoing.  
Regarding claim 5, Feng as modified by Yun or Hamasaki and Xu as modified by Yun or Hamasaki each teach the electrical circuit is conductive after thermoforming (Paragraphs 0003 and 0032 of Feng and Paragraphs 0003 and 0035 of Xu).  
Regarding claim 6, Feng as modified by Yun or Hamasaki and Xu as modified by Yun or Hamasaki each teach the electrical circuit is closed (i.e. remains functional) after thermoforming (Paragraphs 0003 and 0032 of Feng and Paragraphs 0003 and 0035 of Xu).
Regarding claim 7, Feng (Paragraphs 0038 and 0041 and Figure 2) and Xu (Paragraphs 0041 and 0045 and Figure 2) each teach applying an abrasion resistant coating to a surface of the integrated transparent conductive film before thermoforming.  
Regarding claim 8, Feng teaches a thickness of the integrated conductive film is 0.001 millimeter to 5 millimeters (Paragraph 0040).  
Each rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Yun or Hamasaki as applied to claims 1-7 above, and further in view of Hamasaki.
Xu is described above in full detail.  Xu does not expressly teach a thickness of the integrated conductive film wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thickness of the integrated conductive film taught by Xu as modified by Yun or Hamasaki is within 0.001 millimeter to 5 millimeters as is the conventional and predictable thicknesses for such a film as evidenced by Hamasaki (Pages 9and 10 of the machine translation and including the thickness of the substrate and conductive layer together is about 53 to 380 µm).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746